Citation Nr: 0939921	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The record shows the appellant had service in the reserves 
from December 1989 to December 1990, with an eight week 
period of active duty training beginning May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In September 2008, the appellant testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

The issue of entitlement to service connection for a right 
ankle disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant is not shown to currently have a left ankle 
disorder.


CONCLUSION OF LAW

A chronic left ankle disorder was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated in September 2006, the RO satisfied 
its duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the appellant includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the appellant's private treatment records.  The 
appellant was accorded a VA examination in May 2007 and she 
proffered testimony with respect to her disability at a Board 
hearing in September 2008.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio supra.

II.  Service Connection Claims

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

The appellant contends that she sustained an injury to her 
left ankle in service.  Service treatment records are 
negative for any complaints, treatment or diagnosis for a 
left ankle injury.  Service treatment records dated in June 
and July 1990 refer to treatment for the right ankle.  A July 
1990 memorandum addresses the appellant being profiled due to 
a diagnosis of right peroneal tendonitis.  Again there was no 
mention of the left ankle.

Post-service treatment records show that an examination was 
conducted in February 2007 by the appellant's private 
physician, Dr. M.M.  At the time of the examination the 
appellant complained of ankle pain and occasional swelling in 
her ankles.  On examination of the musculoskeletal, anterior 
aspect of the left ankle and subtalar joints showed evidence 
of diffuse tenderness to palpation with no swelling.  There 
was no diagnosis rendered with regard to the left ankle.  In 
April 2007 the appellant was seen by the same private doctor 
for follow-up for right foot and ankle pain.  The examination 
report shows the left ankle was examined and revealed full 
range of motion with no pain and no crepitus.  The anterior 
aspect of the left ankle and subtalar joints showed evidence 
of tenderness with limitation of inversion and eversion which 
was nontender.  There was no diagnosis rendered with regard 
to the left ankle.  Also, in April 2007 the appellant had a 
CT [computed tomography] of the left foot.  There were no 
findings of left ankle disability.  

VA examination in May 2007 showed the appellant had a 
moderate pes planus deformity, but otherwise normal alignment 
of the feet and ankles.  Ankle flexion bilaterally was 45 
degrees and extension was 15 degrees.  X-rays of the left 
foot showed degenerative changes in the midfoot and it was 
also noted that "coalition cannot be excluded on this 
examination."  The disposition noted by the examiner was 
that the appellant has bilateral tarsal coalition, that is, 
she has a bony bridge between two of the bones in her 
midfoot.  There was no diagnosis rendered pertinent to the 
appellant's left ankle.  Additional private treatment records 
dated in 2007 and 2008 do not provide a diagnosis for a left 
ankle disorder.

At her Board hearing in September 2008, the appellant 
testified that her left ankle was "looked at" when she went 
in for the broken right ankle and the knee.  Hearing 
Transcript (Tr.), p. 8

To the extent that the appellant herself contends that she 
has a current left ankle disorder, it is well-established 
that lay persons without medical training are not competent 
to comment on medical matters such as a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. §  3.159 (a)(1).  However, the Board has considered 
the appellant's medical training; the evidence shows that she 
is a licensed practical nurse.  Her opinion, therefore cannot 
be discounted entirely when weighing the evidence.  38 C.F.R. 
§ 3.159; See Jandrea v. Nicholson, 492 F.3d1372, 1377 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).

The evidence in this case, however, fails to show that the 
appellant was treated for a left ankle disorder or chronic 
residuals of a left ankle disorder in service.  In addition, 
post service treatment records and VA examination report 
provide no evidence that supports a conclusion that a left 
ankle disorder is currently present.

In the absence of any currently diagnosed left ankle 
disorder, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v.  
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

For reasons and bases expressed above the Board concludes 
that a preponderance of the evidence is against the claim of 
entitlement to service connection for a left ankle disorder 
and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  The benefit sought on appeal is 
accordingly denied. 


ORDER

Service connection for a left ankle disorder is denied.


REMAND

The appellant testified at her Board hearing that she 
initially injured her right ankle in service when she twisted 
it on the "fire break."  Tr., p. 4.  Service treatment 
records dated June 1990 show the appellant was seen with 
complaints of right foot swelling.  Ankle squeeze was 
negative.  The assessment in pertinent part was right 
retrocalcaneal bursitis.  Follow-up examination in July 1990 
revealed an assessment of resolving ankle pain.  The 
appellant was seen again in July 1990 with complaints of 
ankle pain.  The assessment was rule out tendon subluxation 
versus over use syndrome.  

The appellant had a VA joint examination in May 2007, which 
revealed normal alignment of the feet and ankles.  Ankle 
flexion bilaterally was 45 degrees and extension was 15 
degrees.  X-rays of the right ankle showed a calcaneal 
navicular coalition with superimposed degenerative changes.  
The examiner's disposition was that the appellant has a bony 
bridge between two of the bones in her midfoot, which is a 
developmental condition.  The examiner noted that such 
condition was not caused by the army, although the symptoms 
may well have been aggravated by the military.  It is not 
clear from this record what, if any, chronic acquired right 
ankle disability is related to the inservice injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
appellant to undergo an appropriate VA 
examination to determine the nature and 
etiology of any right ankle disorder found 
to be present.  The claims folder should 
be made available to and be reviewed by 
the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

For each acquired (not congenital or 
developmental defect) right ankle 
disability exhibited, the examiner should 
opine as to whether it is at least as 
likely as not (that is, at least a 50-50 
degree of probability) that it had its 
clinical onset during a period of active 
duty for training or inactive duty for 
training or underwent a permanent increase 
in severity therein.  If it increased in 
severity, the examiner should specify what 
measurable, permanent increase in severity 
is due to such service.  In making a 
determination, the examiner should 
specifically reference consideration of 
the service treatment records, including 
the appellant's specific complaints of and 
treatment for her right ankle.  The 
rationale for all opinions expressed 
should be provided in a legible report.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


